DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 12, 2021, August 5, 2021, and December 23, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Byun et al (US Patent Application Publication 2018/0359104), and further in view of Lin et al (WIPO 2008/098498). Hereinafter Byun and Lin.

Regarding claim 1, Byun discloses a method for adjusting a multicast broadcast service area, adapted for a network apparatus, the method comprising: 
obtaining a cell list in a session update request message (the MCE receives a cell ID list, where the cell ID list is received through an MBMS session update request message, paragraph [0104]); 
adjusting an old broadcast for a multicast broadcast service to a new broadcast for the multicast broadcast service according to the cell list (the BS receives the MBMS session update request that includes a cell ID list, where the BS checks whether an MBMS session is updated, paragraphs [0105], [0106]; the MCE controls the BS to update, and an update is an adjustment of an old information to a new information); and 
controlling at least one base station for the multicast broadcast service (the BS receives the MBMS session update request that includes a cell ID list, where the BS checks whether an MBMS session is updated, paragraphs [0105], [0106]; the MCE controls the BS to update).
However, Byun does not explicitly disclose “adjusting an old broadcast target area for a multicast broadcast service to a new broadcast target area for the multicast broadcast service according to the cell list; and controlling at least one base station to allocate or release radio spectrum resources for the multicast broadcast service.”
Lin discloses “adjusting an old broadcast target area for a multicast broadcast service to a new broadcast target area for the multicast broadcast service according to the cell list, and controlling at least one base station to allocate radio spectrum resources for the multicast broadcast service” as the MCE adds neighboring eNB of the external eNB to the SFN (single frequency network) area, where the MCE sends radio resource allocation information to the eNB, and the MCE sends a resource coordination indication message to the eNB outside of the SFN area, that is, the eNB in the updated peripheral area, to restrict the use of the same radio as the SFN area to the eNBs in the neighboring eNBs of the eNB that joins the SFN area, where the resource coordination indication message includes radio resource allocation information of the SFN area (page 11, steps 1104 – 1106), and “adjusting an old broadcast target area for a multicast broadcast service to a new broadcast target area for the multicast broadcast service according to the cell list, and controlling at least one base station to release radio spectrum resources for the multicast broadcast service” as the MCE sends resource coordination indication message to the eNB that needs to leave the SFN area, and the MCE sends a de-source coordination message to the eNB that needs to leave the guard area to release the restriction on the same radio resource as the SFN area (page 16, steps 1607 – 1608).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Byun and Lin before him or her, to incorporate the MCE controlling the eNB to update the resources or de-source the resources as taught by Lin, to improve the MCE updating MBMS session of Byun for the motivation of reducing the same-frequency interference with the SFN area, and improving the transmission quality of the MBMS service (page 19 of Lin).

Regarding claim 2, Byun and Lin disclose the method for adjusting a multicast broadcast service area according to claim 1, but Byun does not explicitly disclose wherein the cell list is determined according to event-related information, and the event-related information comprises an event coordinate location and a broadcast range.
Lin discloses “the cell list is determined according to event-related information, and the event-related information comprises an event coordinate location and a broadcast range” as the MCE adds neighboring eNB of the external eNB to the SFN (single frequency network) area, where the MCE sends radio resource allocation information to the eNB, and the MCE sends a resource coordination indication message to the eNB outside of the SFN area, that is, the eNB in the updated peripheral area, to restrict the use of the same radio as the SFN area to the eNBs in the neighboring eNBs of the eNB that joins the SFN area, where the resource coordination indication message includes radio resource allocation information of the SFN area (page 11, steps 1104 – 1106), and the MCE sends resource coordination indication message to the eNB that needs to leave the SFN area, and the MCE sends a de-source coordination message to the eNB that needs to leave the guard area to release the restriction on the same radio resource as the SFN area (page 16, steps 1607 – 1608).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Byun and Lin before him or her, to incorporate the MCE controlling the eNB to update the resources or de-source the resources as taught by Lin, to improve the MCE updating MBMS session of Byun for the motivation of reducing the same-frequency interference with the SFN area, and improving the transmission quality of the MBMS service (page 19 of Lin).

Regarding claim 3, Byun and Lin disclose the method for adjusting a multicast broadcast service area according to claim 1, but Byun does not explicitly disclose wherein the step of adjusting the old broadcast target area for the multicast broadcast service to the new broadcast target area for the multicast broadcast service according to the cell list comprises: 
in response to the cell list comprising a first cell but the old broadcast target area not comprising the first cell, adjusting the old broadcast target area to the new broadcast target area by adding the first cell.
Lin discloses “in response to the cell list comprising a first cell but the old broadcast target area not comprising the first cell, adjusting the old broadcast target area to the new broadcast target area by adding the first cell” as the MCE adds neighboring eNB of the external eNB to the SFN (single frequency network) area, where the MCE sends radio resource allocation information to the eNB, and the MCE sends a resource coordination indication message to the eNB outside of the SFN area, that is, the eNB in the updated peripheral area, to restrict the use of the same radio as the SFN area to the eNBs in the neighboring eNBs of the eNB that joins the SFN area, where the resource coordination indication message includes radio resource allocation information of the SFN area (page 11, steps 1104 – 1106).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Byun and Lin before him or her, to incorporate the MCE controlling the eNB to add the resources as taught by Lin, to improve the MCE updating MBMS session of Byun for the motivation of reducing the same-frequency interference with the SFN area, and improving the transmission quality of the MBMS service (page 19 of Lin).

Regarding claim 4, Byun and Lin disclose the method for adjusting a multicast broadcast service area according to claim 3, but Byun does not explicitly disclose wherein the step of controlling the base station to allocate or release the radio spectrum resources for the multicast broadcast service comprises: 
sending a scheduling information message to control a first base station corresponding to the first cell to allocate the radio spectrum resources for the multicast broadcast service.
Lin discloses “sending a scheduling information message to control a first base station corresponding to the first cell to allocate the radio spectrum resources for the multicast broadcast service” as the MCE adds neighboring eNB of the external eNB to the SFN (single frequency network) area, where the MCE sends radio resource allocation information to the eNB, and the MCE sends a resource coordination indication message to the eNB outside of the SFN area, that is, the eNB in the updated peripheral area, to restrict the use of the same radio as the SFN area to the eNBs in the neighboring eNBs of the eNB that joins the SFN area, where the resource coordination indication message includes radio resource allocation information of the SFN area (page 11, steps 1104 – 1106).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Byun and Lin before him or her, to incorporate the MCE controlling the eNB to add the resources as taught by Lin, to improve the MCE updating MBMS session of Byun for the motivation of reducing the same-frequency interference with the SFN area, and improving the transmission quality of the MBMS service (page 19 of Lin).

Regarding claim 5, Byun and Lin disclose the method for adjusting a multicast broadcast service area according to claim 1, but Byun does not explicitly disclose wherein the step of adjusting the old broadcast target area for the multicast broadcast service to the new broadcast target area for the multicast broadcast service according to the cell list comprises: 
in response to the old broadcast target area comprising a second cell but the cell list not comprising the second cell, adjusting the old broadcast target area to the new broadcast target area by removing the second cell.
Lin discloses “in response to the old broadcast target area comprising a second cell but the cell list not comprising the second cell, adjusting the old broadcast target area to the new broadcast target area by removing the second cell” as the MCE sends resource coordination indication message to the eNB that needs to leave the SFN area, and the MCE sends a de-source coordination message to the eNB that needs to leave the guard area to release the restriction on the same radio resource as the SFN area (page 16, steps 1607 – 1608).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Byun and Lin before him or her, to incorporate the MCE controlling the eNB to de-source the resources as taught by Lin, to improve the MCE updating MBMS session of Byun for the motivation of reducing the same-frequency interference with the SFN area, and improving the transmission quality of the MBMS service (page 19 of Lin).

Regarding claim 6, Byun and Lin disclose the method for adjusting a multicast broadcast service area according to claim 5, but Byun does not explicitly disclose wherein the step of controlling the base station to allocate or release the radio spectrum resources for the multicast broadcast service comprises: 
sending a scheduling information message to control a second base station corresponding to the second cell to release the radio spectrum resources for the multicast broadcast service.
Lin discloses “sending a scheduling information message to control a second base station corresponding to the second cell to release the radio spectrum resources for the multicast broadcast service” as the MCE sends resource coordination indication message to the eNB that needs to leave the SFN area, and the MCE sends a de-source coordination message to the eNB that needs to leave the guard area to release the restriction on the same radio resource as the SFN area (page 16, steps 1607 – 1608).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Byun and Lin before him or her, to incorporate the MCE controlling the eNB to de-source the resources as taught by Lin, to improve the MCE updating MBMS session of Byun for the motivation of reducing the same-frequency interference with the SFN area, and improving the transmission quality of the MBMS service (page 19 of Lin).

Regarding claim 7, Byun and Lin disclose the method for adjusting a multicast broadcast service area according to claim 1, Byun discloses wherein before the step of obtaining the cell list in the session update request message, the method further comprises: 
allocating a first resource pool belonging to a first mode and a second resource pool belonging to a second mode, wherein resource elements in the first resource pool are configured to transmit a broadcast service content of the multicast broadcast service, resource elements in the second resource pool are configured to transmit a broadcast service content of another multicast broadcast service, the multicast broadcast service belongs to the first mode, and the another multicast broadcast service belongs to the second mode (the MCE receives a cell ID list from an MME that is used to identify a cell providing SCPTM service, the BS receives the MBMS session update request that includes a cell ID list, where the BS checks whether an MBMS session is updated, and the BS transmits the eNB configuration update message to neighbor BS, where the eNB configuration update message includes MBMS bearer service information for each cell currently served by the BS, paragraphs [0104] – [0108]; different cells are configured to provide different bandwidths, paragraph [0033]; different cells providing different bandwidths, i.e. different resource pools providing different MBMS transmission content).

Regarding claim 8, Byun and Lin disclose the method for adjusting a multicast broadcast service area according to claim 7, but Byun does not explicitly disclose wherein the step of controlling the base station to allocate or release the radio spectrum resources for the multicast broadcast service comprises: 
controlling the base station to allocate or release the resource elements in the first resource pool.
Lin discloses “controlling the base station to allocate the resource elements in the first resource pool” as the MCE adds neighboring eNB of the external eNB to the SFN (single frequency network) area, where the MCE sends radio resource allocation information to the eNB, and the MCE sends a resource coordination indication message to the eNB outside of the SFN area, that is, the eNB in the updated peripheral area, to restrict the use of the same radio as the SFN area to the eNBs in the neighboring eNBs of the eNB that joins the SFN area, where the resource coordination indication message includes radio resource allocation information of the SFN area (page 11, steps 1104 – 1106), and “controlling the base station to release the resource elements in the first resource pool” as the MCE sends resource coordination indication message to the eNB that needs to leave the SFN area, and the MCE sends a de-source coordination message to the eNB that needs to leave the guard area to release the restriction on the same radio resource as the SFN area (page 16, steps 1607 – 1608).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Byun and Lin before him or her, to incorporate the MCE controlling the eNB to update the resources or de-source the resources as taught by Lin, to improve the MCE updating MBMS session of Byun for the motivation of reducing the same-frequency interference with the SFN area, and improving the transmission quality of the MBMS service (page 19 of Lin).

Regarding claim 9, Byun and Lin disclose the method for adjusting a multicast broadcast service area according to claim 8, but Byun does not explicitly disclose wherein the cell list indicates multiple target base stations in the new broadcast target area, the target base station allocates the resource elements in the first resource pool to send a broadcast service content, and the target base station sends the broadcast service content according to the same resource elements.
Lin discloses “wherein the cell list indicates multiple target base stations in the new broadcast target area, the target base station allocates the resource elements in the first resource pool to send a broadcast service content, and the target base station sends the broadcast service content according to the same resource elements” as an eNB corresponds to multiple cells, and the MCE stores identifiers of the multiple cells corresponding to the eNB, where the MCE determines to establish, expand and shrink the SFN area, and the MCE sends resource allocation information to the eNB corresponding to the cell to add the mUPE (MBMS user plane entity) to join the content distribution tree (page 18). The “target BS” is the eNB that is added to expand the SFN area, where the expanded SFN area distributes the same content.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Byun and Lin before him or her, to incorporate the MCE controlling the eNB to add mUPE into the content distribution as taught by Lin, to improve the MCE updating MBMS session of Byun for the motivation of reducing the same-frequency interference with the SFN area, and improving the transmission quality of the MBMS service (page 19 of Lin).

Regarding claim 10, Byun and Lin disclose the method for adjusting a multicast broadcast service area according to claim 7, Byun discloses wherein before the step of obtaining the cell list in the session update request message, the method further comprises: 
obtaining a session start request message of the multicast broadcast service (the MCE receives a cell ID list from an MME, where the cell ID list is received from the MME through an MBMS session start request message, paragraph [0098]). 
However, Byun does not explicitly disclose “obtaining a flag in a session start request message of the multicast broadcast service to determine that the multicast broadcast service belongs to one of the first mode and the second mode according to the flag; and in response to the flag matching a predetermined value, determining that the multicast broadcast service belongs to the first mode and suspending the multicast broadcast service.”
Lin discloses “obtaining a flag in a session start request message of the multicast broadcast service to determine that the multicast broadcast service belongs to one of the first mode and the second mode according to the flag; and in response to the flag matching a predetermined value, determining that the multicast broadcast service belongs to the first mode and suspending the multicast broadcast service” as the MCE sends message to the eNB inside the SFN area, where an Inter-cell interference considerations (ICIC) includes a flag indicating the SFN transmission, and is triggered for the eNB to stop or restrict the same resources as the SFN area, where the MCE then sends a resource coordination indication message to the eNB in the updated peripheral area after determining the eNB needs to join the SFN area (page 11). 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Byun and Lin before him or her, to incorporate the MCE controlling the eNB to update the resources as taught by Lin, to improve the MCE updating MBMS session of Byun for the motivation of reducing the same-frequency interference with the SFN area, and improving the transmission quality of the MBMS service (page 19 of Lin).

Regarding claim 11, Byun discloses a network apparatus (MCE (multi-cell coordination entity), Fig. 13) comprising: 
a transceiver (MCE includes a transceiver, and transmits and/or receives radio signal, paragraph [0139]); and 
a processor coupled to the transceiver (MCE includes a processor that is connected to the transceiver, and implements functions, processes and/or methods in the embodiment, paragraph [0139]), wherein the processor is configured to: 
obtain a cell list in a session update request message (the MCE receives a cell ID list, where the cell ID list is received through an MBMS session update request message, paragraph [0104]), 
adjust an old broadcast for a multicast broadcast service to a new broadcast for the multicast broadcast service according to the cell list (the BS receives the MBMS session update request that includes a cell ID list, where the BS checks whether an MBMS session is updated, paragraphs [0105], [0106]; the MCE controls the BS to update, and an update is an adjustment of an old information to a new information), and 
control at least one base station for the multicast broadcast service (the BS receives the MBMS session update request that includes a cell ID list, where the BS checks whether an MBMS session is updated, paragraphs [0105], [0106]; the MCE controls the BS to update).
However, Byun does not explicitly disclose “adjust an old broadcast target area for a multicast broadcast service to a new broadcast target area for the multicast broadcast service according to the cell list, and control at least one base station to allocate or release radio spectrum resources for the multicast broadcast service.” 
Lin discloses “adjust an old broadcast target area for a multicast broadcast service to a new broadcast target area for the multicast broadcast service according to the cell list, and control at least one base station to allocate radio spectrum resources for the multicast broadcast service” as the MCE adds neighboring eNB of the external eNB to the SFN (single frequency network) area, where the MCE sends radio resource allocation information to the eNB, and the MCE sends a resource coordination indication message to the eNB outside of the SFN area, that is, the eNB in the updated peripheral area, to restrict the use of the same radio as the SFN area to the eNBs in the neighboring eNBs of the eNB that joins the SFN area, where the resource coordination indication message includes radio resource allocation information of the SFN area (page 11, steps 1104 – 1106), and “adjust an old broadcast target area for a multicast broadcast service to a new broadcast target area for the multicast broadcast service according to the cell list, and control at least one base station to release radio spectrum resources for the multicast broadcast service” as the MCE sends resource coordination indication message to the eNB that needs to leave the SFN area, and the MCE sends a de-source coordination message to the eNB that needs to leave the guard area to release the restriction on the same radio resource as the SFN area (page 16, steps 1607 – 1608).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Byun and Lin before him or her, to incorporate the MCE controlling the eNB to update the resources or de-source the resources as taught by Lin, to improve the MCE updating MBMS session of Byun for the motivation of reducing the same-frequency interference with the SFN area, and improving the transmission quality of the MBMS service (page 19 of Lin).

Regarding claim 12, Byun and Lin disclose the network apparatus according to claim 11, but Byun does not explicitly disclose wherein the cell list is determined according to event-related information, and the event-related information comprises an event coordinate location and a broadcast range.
Lin discloses “the cell list is determined according to event-related information, and the event-related information comprises an event coordinate location and a broadcast range” as the MCE adds neighboring eNB of the external eNB to the SFN (single frequency network) area, where the MCE sends radio resource allocation information to the eNB, and the MCE sends a resource coordination indication message to the eNB outside of the SFN area, that is, the eNB in the updated peripheral area, to restrict the use of the same radio as the SFN area to the eNBs in the neighboring eNBs of the eNB that joins the SFN area, where the resource coordination indication message includes radio resource allocation information of the SFN area (page 11, steps 1104 – 1106), and the MCE sends resource coordination indication message to the eNB that needs to leave the SFN area, and the MCE sends a de-source coordination message to the eNB that needs to leave the guard area to release the restriction on the same radio resource as the SFN area (page 16, steps 1607 – 1608).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Byun and Lin before him or her, to incorporate the MCE controlling the eNB to update the resources or de-source the resources as taught by Lin, to improve the MCE updating MBMS session of Byun for the motivation of reducing the same-frequency interference with the SFN area, and improving the transmission quality of the MBMS service (page 19 of Lin).

Regarding claim 13, Byun and Lin disclose the network apparatus according to claim 11, but Byun does not explicitly disclose wherein the processor is configured to: 
in response to the cell list comprising a first cell but the old broadcast target area not comprising the first cell, adjust the old broadcast target area to the new broadcast target area by adding the first cell.
Lin discloses “in response to the cell list comprising a first cell but the old broadcast target area not comprising the first cell, adjust the old broadcast target area to the new broadcast target area by adding the first cell” as the MCE adds neighboring eNB of the external eNB to the SFN (single frequency network) area, where the MCE sends radio resource allocation information to the eNB, and the MCE sends a resource coordination indication message to the eNB outside of the SFN area, that is, the eNB in the updated peripheral area, to restrict the use of the same radio as the SFN area to the eNBs in the neighboring eNBs of the eNB that joins the SFN area, where the resource coordination indication message includes radio resource allocation information of the SFN area (page 11, steps 1104 – 1106).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Byun and Lin before him or her, to incorporate the MCE controlling the eNB to add the resources as taught by Lin, to improve the MCE updating MBMS session of Byun for the motivation of reducing the same-frequency interference with the SFN area, and improving the transmission quality of the MBMS service (page 19 of Lin).

Regarding claim 14, Byun and Lin disclose the network apparatus according to claim 13, but Byun does not explicitly disclose wherein the processor is configured to: 
send, by using the transceiver, a scheduling information message to control a first base station corresponding to the first cell to allocate the radio spectrum resources for the multicast broadcast service.
Lin discloses “send, by using the transceiver, a scheduling information message to control a first base station corresponding to the first cell to allocate the radio spectrum resources for the multicast broadcast service” as the MCE adds neighboring eNB of the external eNB to the SFN (single frequency network) area, where the MCE sends radio resource allocation information to the eNB, and the MCE sends a resource coordination indication message to the eNB outside of the SFN area, that is, the eNB in the updated peripheral area, to restrict the use of the same radio as the SFN area to the eNBs in the neighboring eNBs of the eNB that joins the SFN area, where the resource coordination indication message includes radio resource allocation information of the SFN area (page 11, steps 1104 – 1106).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Byun and Lin before him or her, to incorporate the MCE controlling the eNB to add the resources as taught by Lin, to improve the MCE updating MBMS session of Byun for the motivation of reducing the same-frequency interference with the SFN area, and improving the transmission quality of the MBMS service (page 19 of Lin).

Regarding claim 15, Byun and Lin disclose the network apparatus according to claim 11, but Byun does not explicitly disclose wherein the processor is configured to: 
in response to the old broadcast target area comprising a second cell but the cell list not comprising the second cell, adjust the old broadcast target area to the new broadcast target area by removing the second cell.
Lin discloses “in response to the old broadcast target area comprising a second cell but the cell list not comprising the second cell, adjust the old broadcast target area to the new broadcast target area by removing the second cell” as the MCE sends resource coordination indication message to the eNB that needs to leave the SFN area, and the MCE sends a de-source coordination message to the eNB that needs to leave the guard area to release the restriction on the same radio resource as the SFN area (page 16, steps 1607 – 1608).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Byun and Lin before him or her, to incorporate the MCE controlling the eNB to de-source the resources as taught by Lin, to improve the MCE updating MBMS session of Byun for the motivation of reducing the same-frequency interference with the SFN area, and improving the transmission quality of the MBMS service (page 19 of Lin).

Regarding claim 16, Byun and Lin disclose the network apparatus according to claim 15, but Byun does not explicitly disclose wherein the processor is configured to: 
send, by using the transceiver, a scheduling information message to control a second base station corresponding to the second cell to release the radio spectrum resources for the multicast broadcast service.
Lin discloses “send, by using the transceiver, a scheduling information message to control a second base station corresponding to the second cell to release the radio spectrum resources for the multicast broadcast service” as the MCE sends resource coordination indication message to the eNB that needs to leave the SFN area, and the MCE sends a de-source coordination message to the eNB that needs to leave the guard area to release the restriction on the same radio resource as the SFN area (page 16, steps 1607 – 1608).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Byun and Lin before him or her, to incorporate the MCE controlling the eNB to de-source the resources as taught by Lin, to improve the MCE updating MBMS session of Byun for the motivation of reducing the same-frequency interference with the SFN area, and improving the transmission quality of the MBMS service (page 19 of Lin).

Regarding claim 17, Byun and Lin disclose the network apparatus according to claim 11, Byun discloses wherein the processor is configured to: 
allocate a first resource pool belonging to a first mode and a second resource pool belonging to a second mode, wherein resource elements in the first resource pool transmit a broadcast service content of the multicast broadcast service, resource elements in the second resource pool transmit a broadcast service content of another multicast broadcast service, the multicast broadcast service belongs to the first mode, and the another multicast broadcast service belongs to the second mode (the MCE receives a cell ID list from an MME that is used to identify a cell providing SCPTM service, the BS receives the MBMS session update request that includes a cell ID list, where the BS checks whether an MBMS session is updated, and the BS transmits the eNB configuration update message to neighbor BS, where the eNB configuration update message includes MBMS bearer service information for each cell currently served by the BS, paragraphs [0104] – [0108]; different cells are configured to provide different bandwidths, paragraph [0033]; different cells providing different bandwidths, i.e. different resource pools providing different MBMS transmission content).

Regarding claim 18, Byun and Lin disclose the network apparatus according to claim 17, but Byun does not explicitly disclose wherein the processor is configured to: 
control the base station to allocate or release the resource elements in the first resource pool.
Lin discloses “control the base station to allocate the resource elements in the first resource pool” as the MCE adds neighboring eNB of the external eNB to the SFN (single frequency network) area, where the MCE sends radio resource allocation information to the eNB, and the MCE sends a resource coordination indication message to the eNB outside of the SFN area, that is, the eNB in the updated peripheral area, to restrict the use of the same radio as the SFN area to the eNBs in the neighboring eNBs of the eNB that joins the SFN area, where the resource coordination indication message includes radio resource allocation information of the SFN area (page 11, steps 1104 – 1106), and “control the base station to release the resource elements in the first resource pool” as the MCE sends resource coordination indication message to the eNB that needs to leave the SFN area, and the MCE sends a de-source coordination message to the eNB that needs to leave the guard area to release the restriction on the same radio resource as the SFN area (page 16, steps 1607 – 1608).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Byun and Lin before him or her, to incorporate the MCE controlling the eNB to update the resources or de-source the resources as taught by Lin, to improve the MCE updating MBMS session of Byun for the motivation of reducing the same-frequency interference with the SFN area, and improving the transmission quality of the MBMS service (page 19 of Lin).

Regarding claim 19, Byun and Lin disclose the network apparatus according to claim 18, but Byun does not explicitly disclose wherein the cell list indicates multiple target base stations in the new broadcast target area, the target base station allocates the resource elements in the first resource pool to send a broadcast service content, and the target base station sends the broadcast service content according to the same resource elements.
Lin discloses “wherein the cell list indicates multiple target base stations in the new broadcast target area, the target base station allocates the resource elements in the first resource pool to send a broadcast service content, and the target base station sends the broadcast service content according to the same resource elements” as an eNB corresponds to multiple cells, and the MCE stores identifiers of the multiple cells corresponding to the eNB, where the MCE determines to establish, expand and shrink the SFN area, and the MCE sends resource allocation information to the eNB corresponding to the cell to add the mUPE (MBMS user plane entity) to join the content distribution tree (page 18). The “target BS” is the eNB that is added to expand the SFN area, where the expanded SFN area distributes the same content.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Byun and Lin before him or her, to incorporate the MCE controlling the eNB to add mUPE into the content distribution as taught by Lin, to improve the MCE updating MBMS session of Byun for the motivation of reducing the same-frequency interference with the SFN area, and improving the transmission quality of the MBMS service (page 19 of Lin).

Regarding claim 20, Byun and Lin disclose the network apparatus according to claim 17, Byun discloses wherein the processor is configured to: 
obtain a session start request message of the multicast broadcast service (the MCE receives a cell ID list from an MME, where the cell ID list is received from the MME through an MBMS session start request message, paragraph [0098]).
However, Byun does not explicitly disclose “obtain a flag in a session start request message of the multicast broadcast service to determine that the multicast broadcast service belongs to one of the first mode and the second mode according to the flag; and in response to the flag matching a predetermined value, determine that the multicast broadcast service belongs to the first mode and suspending the multicast broadcast service.”
Lin discloses “obtain a flag in a session start request message of the multicast broadcast service to determine that the multicast broadcast service belongs to one of the first mode and the second mode according to the flag; and in response to the flag matching a predetermined value, determine that the multicast broadcast service belongs to the first mode and suspending the multicast broadcast service” as the MCE sends message to the eNB inside the SFN area, where an Inter-cell interference considerations (ICIC) includes a flag indicating the SFN transmission, and is triggered for the eNB to stop or restrict the same resources as the SFN area, where the MCE then sends a resource coordination indication message to the eNB in the updated peripheral area after determining the eNB needs to join the SFN area (page 11). 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Byun and Lin before him or her, to incorporate the MCE controlling the eNB to update the resources as taught by Lin, to improve the MCE updating MBMS session of Byun for the motivation of reducing the same-frequency interference with the SFN area, and improving the transmission quality of the MBMS service (page 19 of Lin).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
BYUN et al – the MCE receives a cell ID list from a MME and transmits the cell ID list received from the MME to a base station, where the base station performs a SCPTM service based on the received cell ID list
YOSHIZAWA et al – the MCE obtains information about a supported MBMS mechanism of a member UE, where the obtained information is used to select a MBMS mechanism for a base station
He WANG – the MME sends a first MBMS session update request message to the MCE, where the MCE sends a second MBMS session update request message to the eNB after processing the first MBMS session update request message, and a feedback message to the MME
BYUN et al – the MCE performs either a MBSFN operation or SCPTM operation from receiving information on a cell group from an MME, and transmits the information to a base station that manages cells which belong to the cell group to which the V2X message is to be delivered
ZHANG et al – the apparatus determines whether a base station should be a part of a multicast broadcast service area based on the at least one of the UE count information or the signal quality information, and sends the information indicating whether the base station should be part of the multicast broadcast service area to the base station

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI J CHANG whose telephone number is (571)270-5448. The examiner can normally be reached Monday - Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kai Chang/Examiner, Art Unit 2468                                                                                                                                                                                                        


/KHALED M KASSIM/Primary Examiner, Art Unit 2468